 

Exhibit 10.1

 

ELEVENTH Amendment

to

AMENDED AND RESTATED Loan and security agreement

 

This Eleventh Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 25th day of September, 2020 by and
between SILICON VALLEY BANK (“Bank”) and ASPEN AEROGELS, INC., a Delaware
corporation (“Borrower”) whose address is 30 Forbes Road, Building B,
Northborough, Massachusetts 01532.

Recitals

A.Bank and Borrower have entered into that certain Amended and Restated Loan and
Security Agreement dated as of September 3, 2014, as amended by that certain
Consent and First Amendment to Amended and Restated Loan and Security Agreement
dated as of August 19, 2016, as further amended by that certain Second Amendment
to Amended and Restated Loan and Security Agreement dated as of November 23,
2016, as further amended by that certain Third Amendment to Amended and Restated
Loan and Security Agreement dated as of December 29, 2016, as further amended by
that certain Fourth Amendment to Amended and Restated Loan and Security
Agreement dated as of January 27, 2017, as further amended by that certain Fifth
Amendment to Amended and Restated Loan and Security Agreement dated as of
September 27, 2017, as further amended by that certain Consent and Sixth
Amendment to Amended and Restated Loan and Security Agreement dated as of
January 25, 2018, as further amended by that certain Seventh Amendment to
Amended and Restated Loan and Security Agreement dated as of April 25, 2018, as
further amended by that certain Eighth Amendment to Amended and Restated Loan
and Security Agreement and First Amendment to Preemptive Forbearance and
Conditional Waiver Agreement dated as of November 30, 2018, as further amended
by that certain Ninth Amendment to Amended and Restated Loan and Security
Agreement dated as of March 4, 2019, and as further amended by that certain
Tenth Amendment to Amended and Restated Loan and Security Agreement dated as of
March 3, 2020 (as amended, and as the same may from time to time be further
amended, restated, amended and restated, modified and/or supplemented, the “Loan
Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 2.4 (Payment of Interest on the Credit Extensions).  Subsection (a)
Section 2.4 is amended in its entirety and replaced with the following:

“(a)Interest; Payment.  Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a

--------------------------------------------------------------------------------

rate per annum equal to the greater of (i) four percent (4.00%) and (ii) (A) for
Prime Rate Advances, the Prime Rate plus the applicable Prime Rate Margin, and
(B) during a Streamline Period, for LIBOR Advances, the LIBOR Rate plus the
applicable LIBOR Rate Margin.  On and after the expiration of any Interest
Period applicable to any LIBOR Advance outstanding on the date of the occurrence
of an Event of Default or acceleration of the Obligations, the amount of such
LIBOR Advance shall, during the continuance of such Event of Default, at the
Bank’s option, bear interest at the Default Rate, unless Bank otherwise elects
from time to time in its sole discretion to impose a smaller increase.  Pursuant
to the terms hereof, interest on each Advance shall be paid in arrears on each
Interest Payment Date.  On and after the expiration of any Interest Period
applicable to any LIBOR Advance outstanding on the date when Borrower fails to
maintain the Streamline Threshold and a Streamline Period is no longer in
effect, at the Bank’s option, the amount of such LIBOR Advance shall bear
interest at the Prime Rate plus the applicable Prime Rate Margin.  Interest
shall also be paid on the date of any prepayment of any Advance pursuant to this
Agreement for the portion of any Advance so prepaid and upon payment (including
prepayment) in full thereof.  All accrued but unpaid interest on the Advances
shall be due and payable on the Revolving Line Maturity Date.  Notwithstanding
anything to the contrary contained herein, LIBOR Advances shall only be
available to Borrower during a Streamline Period.”

 

2.2Section 6.9 (Financial Covenants).  Section 6.9 is amended in its entirety
and replaced with the following:

“6.9Financial Covenant.  Borrower shall achieve, measured as of the end of each
fiscal quarter during the following periods, EBITDA of at least (loss not worse
than) the following for the following periods:

 

Period

Minimum EBITDA (maximum loss)

Trailing three (3) month period ending March 31, 2020

($4,500,000)

Trailing six (6) month period ending June 30, 2020

($6,500,000)

Trailing nine (9) month period ending September 30, 2020

($5,000,000)

Trailing twelve (12) month period ending December 31, 2020

($7,000,000)”

 

2.3Section 13 (Definitions).  The following term and its definition set forth in
Section 13.1 is amended in its entirety and replaced with the following:

““Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, plus (b)
eighty percent (80%) of Eligible Foreign Accounts (provided, however, Eligible
Foreign Accounts that are billed in a Foreign Currency shall have an advance
rate of seventy percent (70%); provided, further, that to the extent Eligible
Foreign Accounts include BASF Receivables, such calculation shall be net of any
credits Borrower is required to provide to BASF in connection with the BASF
Receivables due to each Pre-Payment pursuant to the Supply Agreement; and
provided, further, that to the extent Eligible Foreign Accounts include PTT LNG
Receivables, such calculation shall be net of any credits Borrower is required
to provide to Saipem S.A., CTCI Corporation, and/or SPCC Joint Venture in
connection with the PTT LNG Receivables due to each prepayment pursuant to the
PTT LNG Supply Agreement), provided, that, the availability under this

2

 

--------------------------------------------------------------------------------

subsection (b) plus the availability under subsection (c) below shall not exceed
seventy-five percent (75%) of the Borrowing Base, plus (c) (i) when a Streamline
Period is not in effect, the lesser of eighty percent (80%) of Eligible
Specified Accounts or One Million Dollars ($1,000,000) and (ii) during a
Streamline Period, eighty percent (80%) of Eligible Specified Accounts (and with
respect to subsections (c)(i) and (c)(ii) hereof, when added to the availability
under subsection (b) above, in each case subject to the overall cap set forth in
subsection (b) above), as determined by Bank from Borrower’s most recent
Borrowing Base Report (and as may subsequently be updated by Bank in Bank’s sole
discretion based upon information received by Bank including, without
limitation, Accounts that are paid and/or billed following the date of the
Borrowing Base Report); provided, however, that Bank may decrease the foregoing
amounts and percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect the Collateral.”

 

2.4Section 13 (Definitions).  The following new defined terms are hereby
inserted in Section 13.1, each in the appropriate alphabetical order:

““PTT LNG” means PTT LNG Company Limited, a company organized under the laws of
Thailand, its affiliates, assignees or designees.”

““PTT LNG Receivables” means Accounts owing from Saipem S.A., CTCI Corporation,
and/or SPCC Joint Venture to Borrower from sales pursuant to the PTT LNG Supply
Agreement which constitute Eligible Foreign Accounts.”

 

““PTT LNG Supply Agreement” means that certain purchase order dated March 11,
2019 and accepted April 11, 2019 by and between Borrower and Saipem S.A. and
CTCI Corporation collectively as SPCC Joint Venture for supply of products for
use in an LNG Terminal project of PTT LNG, as amended, modified, supplemented or
restated from time to time.”

 

2.5Exhibit B (Compliance Certificate).  The Compliance Certificate attached to
the Loan Agreement as Exhibit B is amended in its entirety and replaced with the
Compliance Certificate in the form of Exhibit B attached hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

3

 

--------------------------------------------------------------------------------

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Ratification of Perfection Certificate.  Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of March 2, 2020, and acknowledges,
confirms and agrees that the disclosures and information Borrower provided to
Bank in such Perfection Certificate have not changed, as of the date hereof.

6.No Defenses of Borrower. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.

7. Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9.Fees and Expenses.  Borrower agrees to promptly pay Bank, upon receipt of an
invoice, Bank’s legal fees and expenses incurred in connection with this
Amendment.  

10.Effectiveness.  As a condition precedent to the effectiveness of this
Amendment and the Bank’s obligation to make further Advances under the Revolving
Line, the Bank shall have received the following documents prior to or
concurrently with this Amendment, each in form and substance reasonably
satisfactory to Bank:

10.1this Amendment duly executed on behalf of Borrower;

10.2the Acknowledgment of Amendment and Reaffirmation of Guaranty substantially
in the

4

 

--------------------------------------------------------------------------------

form attached hereto as Schedule 1, duly executed and delivered by Guarantor;

10.3Borrower’s payment of a fully earned, non-refundable amendment fee in the
amount of Twelve Thousand Five Hundred Dollars ($12,500), payable in full on the
date hereof; and

10.4such other documents as Bank may reasonably request.

11.Post-Closing Requirements.  Within thirty (30) days after the date of this
Amendment, Borrower shall deliver to Bank (i) evidence satisfactory to Bank that
the insurance policies and endorsements required by Section 6.7 of the Loan
Agreement are in full force and effect and (ii) long form good standing
certificates of Borrower and Guarantor, certified by the jurisdiction of
organization or formation of Borrower and Guarantor, respectively, each as of a
date no earlier than thirty (30) days prior to the date of delivery.  Failure to
comply with the foregoing requirements within the time period noted, or such
longer period as Bank may agree in its sole discretion, shall constitute an
Event of Default for which no grace or cure period shall apply.

 

[Signature page follows.]

 

5

 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

BORROWER

 

SILICON VALLEY BANK

 

 

By:  /s/Megan Wood

Name: Megan Wood

Title:  Vice President

 

ASPEN AEROGELS, INC.

 

 

By: /s/John F. Fairbanks

Name: John Fairbanks

Title:  Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

Schedule 1

 

ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY

 

Section 1.Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Eleventh Amendment to Amended and
Restated Loan and Security Agreement dated as of the date hereof (“the
“Amendment”).

 

Section 2.Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instruction delivered in connection herewith.

 

Section 3.Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

 

Dated as of September 25, 2020.

 

[Signature Page Follows]

 






 

--------------------------------------------------------------------------------

GUARANTOR:

ASPEN AEROGELS RHODE ISLAND, LLC

 

 

By: /s/John F. Fairbanks

 

Name: John Fairbanks

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:SILICON VALLEY BANKDate:  
FROM:  ASPEN AEROGELS, INC.

The undersigned authorized officer of Aspen Aerogels, Inc. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement between Borrower and Bank (as amended and in effect, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.  Attached are
the required documents supporting the certification.  The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes   No

Quarterly financial statements

Quarterly within 45 days

Yes   No

Annual financial statement (CPA Audited) + CC

FYE within 150 days

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings, and Deferred Revenue reports

Monthly within 20 days

Yes   No

Borrowing Base Reports

15th and last Business Day of each month (monthly within 20 days when a
Streamline Period

is in effect) and with each request for a Credit Extension;

 

Yes   No

Projections

FYE within 30 days

Yes   No

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state
“None”)____________________________________________________________________________

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain as indicated:

 

 

 

Minimum EBITDA

*

$

Yes   No

*See Section 6.9

 

Performance Pricing

Applies

 

 

 

Adjusted Quick Ratio at least 1.50:1.00

Prime + 0.75% (Eligible Accounts) or Prime + 1.25% (Eligible Foreign Accounts);
LIBOR + 3.75% (Eligible Accounts) or LIBOR +4.25% (Eligible Foreign Accounts)

Yes   No

Adjusted Quick Ratio less than 1.50:1.00

Prime + 1.50% (Eligible Accounts); Prime + 2.00% (Eligible Foreign Accounts)

Yes   No

 

 

--------------------------------------------------------------------------------

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

ASPEN AEROGELS, INC.

 

By:
Name:
Title:


BANK USE ONLY

 

Received by: _____________________
authorized signer

Date: _________________________

Verified: ________________________
authorized signer

Date: _________________________

Compliance Status:Yes     No

 




 

--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

I.EBITDA (Section 6.9)

Required:

Borrower shall achieve, measured as of the end of each fiscal quarter during the
following periods, EBITDA of at least (loss not worse than) the following for
the following periods:

 

Period

Minimum EBITDA (maximum loss)

Trailing three (3) month period ending March 31, 2020

($4,500,000)

Trailing six (6) month period ending June 30, 2020

($6,500,000)

Trailing nine (9) month period ending September 30, 2020

($5,000,000)

Trailing twelve (12) month period ending December 31, 2020

($7,000,000)

 

 

Actual:

A.

 

Net Income

$

B.

 

To the extent included in the determination of Net Income

 

 

1.The provision for income taxes

 

$

 

2.Depreciation expense

 

$

 

3.Amortization expense

 

$

 

4.Net Interest Expense

 

$

 

5.Non-cash stock compensation expense

 

$

 

6.The sum of lines 1 through 5

 

$

C.

EBITDA (line A plus line B.6)

 

 

Is line C equal to or greater than $___________?

 

  No, not in compliance  Yes, in compliance

 

 